Judge Simpson
delivered the opinion of the court.
Although the sheriff’s return upon the execution does not show who purchased the land upon which he had lived, nor with much certainty what land was levied on and sold by him, yet, as the defendant claimed the land in controversy under the sheriff’s sale, he had a right to give in evidence the record of the suit, in which the judgment was rendered on which the execution issued, and also the execution and sheriff’s return thereon, as the foundation upon which hip title rested. Whether the land in controversy was levied on and sold by the sheriff, and purchased by Gray, the defendant’s vendor, were matters of fact to be determined by the jury, and which the defendant had a right to prove by other testimony than that contained in the sheriff’s return.
As the law which authorizes a succeeding sheriff to convey to the purchaser land which had been sold and not conveyed by his predecessor in office, restricts the exercise of this authority to cases where the purchaser produces the certificate of the former sheriff of the actual purchase, and payment of the purchase money, we are of opinion that it is the duty of the sheriff making the deed, in such a case, to recite in the deed the fact of the purchasers’ compliance with this requisition of the law, and that such recital, when made, is prima facie evidence that sucha certificate was produced to him when he executed the deed. The court therefore properly permitted the sheriff’s deed to be read as evidence to the jury, who however had to determine from all the evidence before them whether *584the land embraced by the deed had or not been actually levied on and sold by the former sheriff.
3. A deed, tho’ fraudulent, is good between the parties, and all the world except creditors and purchasers. Gilpin a. Danis, U Bibb,416; Coleman a.- Casey, 1 itiar.,440; Vandemier a. Long, 2 Marshall, 440. A stranger, who is neither creditor nor ■ purchaser, cannot impeach it.
Without adverting specially to each one of the instructions given by the court to the jury, we would remark, that they all seem to be substantially correct, except the seventh, which was given at the instance of the counsel for the defendant. It is radically wrong. It asserts the proposition, that if the deed of conveyance under which the plaintiffs claimed title, was fraudulent they could not maintain a suit upon it to recover the possession of the land in controversy.
The doctrine has been well settled by repeated adjudications of this court, that a deed executed to defraud creditors is nevertheless valid between the parties, and that it is good against all the world except creditors and purchasers — Gilpin v. Davis, 2 Bibb, 416; Coleman v. Casey, 1 Marshall, 440; Vandemier v. Long, 2 Marshall, 203. A stranger who is neither a creditor nor a purchaser cannot impeach it. The title passed by it, and the defendant to be able to rely upon the fraud in the deed, and contest its validity on that ground, must evince his right to do so, by showing that he is a purchaser for a valuable consideration.
The effect of the instruction as given was, that if the jury believed from the evidence that the deed under which the plaintiffs derived title to the land sued for was fraudulent, they had no right to recover, even although the defendants title, under the sheriff’s sale, were invalid. This instruction wras erroneous.
Wherefore, the judgment is reversed, and cause remanded for a new trial and further proceedings consistent with this opinion.